73 N.J. 68 (1977)
372 A.2d 607
IN THE MATTER OF THE ADOPTION OF J BY J AND A.
The Supreme Court of New Jersey.
Argued January 25, 1977.
Decided March 16, 1977.
Mr. Philip J. Mylod argued the cause for appellant F.
Mr. Aaron Dines argued the cause for respondents MGM and MGF (Messrs. Lordi, Imperial and Dines, attorneys).
PER CURIAM.
The judgment of the Appellate Division is reversed and the judgment of the Essex County Court is reinstated substantially for the reasons expressed in the dissenting opinion of Judge Crahay, reported at 139 N.J. Super. 533.[1]
*69 Three members of the Court would affirm the judgment substantially for the reasons expressed in the majority opinion of the Appellate Division.
For reversal  Justices MOUNTAIN, SULLIVAN and CLIFFORD and Judge CONFORD  4.
For affirmance  Chief Justice HUGHES and Justices PASHMAN and SCHREIBER  3.
NOTES
[1]  Headnote taken from dissenting opinion of Judge Crahay reported at 354 A.2d 668.